Citation Nr: 1513743	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis, claimed as a Gulf War undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1987 to February 1988, July 1990 to September 1990, and November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's Informal Hearing Presentation and some VA outpatient treatment records are located in Virtual VA.  

The Veteran requested a Travel Board hearing and the Veteran was informed that a hearing was scheduled for April 2014.  The Veteran did not appear for the hearing, and therefore the request is considered withdrawn.  

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record in the Informal Hearing Presentation, received in August 2014, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

The preponderance of the evidence shows the Veteran's current multiple sclerosis disability is a diagnosed illness that is less likely than not related to service.  



CONCLUSION OF LAW

Multiple sclerosis was neither incurred nor aggravated by the Veteran's service, nor may it be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2010 and February 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of an in-service injury or disease or one manifested within the applicable presumption time period.  Therefore, VA was not required to administer an examination.  There is no additional evidence that need be obtained.  


Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes multiple sclerosis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, multiple sclerosis is presumed to have been incurred in service if it manifested to a compensable degree within seven years of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Compensation will be awarded for a disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses in a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or functional gastrointestinal disorders.  38 C.F.R. § 3.317.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  

The Veteran has claimed multiple sclerosis as a result of his service in Southwest Asia.  The Board will consider his claim under the regulations for a Gulf War undiagnosed illness, presumptive service connection, and direct service connection.  

The Veteran's service treatment records confirm service in Southwest Asia, but do not show any injuries, symptoms, or diseases that might be related to multiple sclerosis.  The Veteran's enlistment and separation examinations in April 1987, January 1988, June 1990, and May 1991 show no notes of multiple sclerosis or its symptoms.  The Veteran was discharged in July 1991.  

The Veteran was first suspected of having multiple sclerosis in a June 2009 MRI from a private provider, Parkview Health.  The MRI showed extensive deep white matter and subcortical and mild cortical hyperintensities in a distribution characteristic of multiple sclerosis.  This diagnosis was confirmed in October 2009 by another private provider, the Indiana University Multiple Sclerosis Center.  This consultation showed nearly complete bilateral internuclear opthalmoplegia with delayed adduction.  

A July 2009 VA outpatient neurological consult showed bilateral mild adduction weakness and abducting nystagmus with minimal adduction lag.  The Veteran did not complain of any other neurological symptoms.  

The Veteran stated in his May 2010 claim, his January 2013 VA-9 Form, and his February 2014 VA Form 646 that he believes his multiple sclerosis is a result of his Southwest Asia service.  In his VA-9, he specified that his multiple sclerosis manifested nine years after his return to American soil, but he did not provide any evidence to support this statement.  The Veteran does not have the education or training to provide medical decision such as relating his multiple sclerosis to service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As noted above, chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  Multiple sclerosis was suspected in June 2009 and confirmed in October 2009.  Therefore, the Board cannot grant service connection under the Gulf War undiagnosed illness theory.  

The Board also cannot grant service connection by presumption.  As noted above, multiple sclerosis is presumed to have been incurred in service if it has manifested to a compensable degree within seven year of separation from active duty.  38 C.F.R. § 3.307.  The Veteran was discharged in July 1991 and the first symptom evidence of a manifestation of multiple sclerosis was in June 2009, almost 18 years after separation.  Therefore, the presumption of service connection does not apply and the Board cannot grant service connection under this theory.  

Lastly, the Board turns to the possibility of direct service connection.  The Veteran is currently diagnosed with multiple sclerosis.  There is no indication of an injury, symptom, or disease in service related to multiple sclerosis.  Therefore, the Veteran fails the second and third steps of the Shedden test for service connection.  Similarly, because there is no evidence of an in-service injury, VA was not required to afford the Veteran an examination.  There is no evidence of an in-service manifestation and no medical opinions relating the Veteran's multiple sclerosis to service.  Therefore, the Board cannot grant entitlement to service connection on a direct basis.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for multiple sclerosis is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


